EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon on August 31, 2022.

The application has been amended as follows: 
18. (Currently Amended)  A method comprising 
arranging a plurality of bladed wheels around a tie bolt that extends along an axis, the tie bolt including a cylindrical segment having a first stiffness and a spring segment formed to define a bellows feature and having a second stiffness that is less than the first stiffness, the tie bolt further including a flange and a nut spaced apart axially from the flange, the flange and the nut being coupled with the cylindrical segment, and the spring segment is located axially between the flange and the nut, wherein a gas turbine engine assembly comprises a rotor that includes the plurality of bladed wheels, the plurality of bladed wheels configured to rotate about the axis and interact with gases located radially outward of the rotor, and the spring segment is coupled with the cylindrical segment and having a varying outer diameter to form the bellows features, and 
compressing axially the plurality of bladed wheels with the flange and the nut of the tie bolt to cause the spring segment to deform elastically and accommodate for thermal growth of the tie bolt while maintaining an axial compressive force applied to the plurality of bladed wheels above a predetermined value during use of the gas turbine engine assembly, wherein the second stiffness allows the tie bolt to expand and contract with the rotor due to thermal growth caused during use of the gas turbine engine assembly while maintaining the axial compressive force applied to the plurality of bladed wheels above the predetermined value.

19. (Currently Amended)  The method of claim 18, further comprising coupling the cylindrical segment with the spring segment for rotation therewith about the axis.

Claims 1, 4-7, 9-12, 14-15 and 21 are allowable. Claims 2-3, 8, and 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A-F (see page 3), as set forth in the Office action mailed on April 15, 2022, is hereby withdrawn and claims 2-3, 8, and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-12, 14-17 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20 (as modified above), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement (see page 2) as set forth in the Office action mailed on April 15, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
9/1/2022




/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745